Citation Nr: 1340873	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  09-23 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

2.  Whether new and material evidence has been received to reopen a claim for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia, which denied entitlement to individual unemployability.

In January 2013, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

When this case was before the Board in April 2013, it was remanded for further development.  It is now before the Board for further appellate action.

The issue of whether new and material evidence had been received to reopen a claim for service connection for depression was raised in a December 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.






REMAND

The Board sincerely regrets having to remand the Veteran's claim; however, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law.

In February 2013, the Veteran filed a notice of disagreement with the April 2012 RO decision which denied reopening a claim for service connection for a heart disability.  A statement of the case (SOC) has not yet been issued in response to the notice of disagreement.  This issue must be remanded for the issuance of such a statement of the case.  See 38 C.F.R. § 19.9(c) (2013), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

If the Veteran's claim for service connection for a heart disability is reopened and service connection is established for the Veteran's heart disability, this could impact his current claim for TDIU as the Veteran has reported on different occasions that his heart disability has rendered him to be unemployable.  Therefore, the Board finds that the TDIU cannot yet be decided as it is inextricably intertwined with the issue of whether new and material evidence has been received to reopen a claim for service connection for a heart disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issues are inextricably intertwined, the Board is unable to review the issue certified for appeal.  Id.

While the case is in remand status, the May 2013 VA examiner should be asked to clarify his opinion.  In May 2013, the VA examiner was provided a "Medical Opinion 1 Disability Benefits Questionnaire" which did not address the issue of TDIU.  The examiner checked the box under the 3rd opinion option which related to medical opinions for direct service connection.  The examiner provided a reasoned opinion in the rationale section which discussed the TDIU claim but he checked the box that stated that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury event, or illness.  The examiner should be asked to clarify his opinion.  

In addition, VA treatment records dating from June 2013 should be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from June 2013.

2. Ask the May 2013 VA examiner to provide an addendum to clarify the opinion.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's service-connected residuals of lumbar strain with degenerative disc disease and degenerative joint disease, including consideration of the effects of medication taken therefore, render the Veteran unable to obtain and/or maintain gainful employment, given his level of education and work history.  The Veteran's age may not be considered, and the fact that the Veteran was retirement eligible at the time he stopped working is also not relevant in determining whether his current back condition is of such severity that it renders him unable to obtain or maintain gainful employment. 

If the Veteran's service-connected disability does not render him unemployable, the examiner should report the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disability, given his current skill set and educational background.  Please provide a complete explanation for the opinion.  

3. Issue a statement of the case as to the issue of whether new and material evidence has been received to reopen a claim for a heart disability.  This issue should be certified to the Board only if the Veteran submits a timely and sufficient substantive appeal, and the Veteran and his representative should be informed of this fact.

4. Ensure that the information provided in the examination report(s) satisfies the criteria above and, if not, return the report(s) as insufficient.  Then readjudicate the Veteran's TDIU claim.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



